Citation Nr: 0501188	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  00-17 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cancer of the base of 
the tongue, including as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), in which entitlement to service 
connection for cancer of the base of the tongue as a result 
of exposure to herbicides was denied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2004 the Board sought an opinion from the 
Veteran's Health Administration regarding the location of the 
primary site of the veteran's cancer and whether the base of 
the tongue or the periepiglottic fold were part of the 
larynx.  In March 2004 the Chief of Staff of the VA Boston 
Healthcare System provided the requested expert medical 
opinion from the Chief of Otolaryngology (ENT) Section of 
their Surgical Service.  

In September 2004 the Board sent the veteran's representative 
a waiver of solicitation form due to the Court of Appeals For 
Veterans Claims (CAVC) decision in Padgett v. Principi, 18 
Vet. App.  188 (2004).  Although the Court withdrew its 
opinion in Padgett the veteran's representative, in October 
2004, sent a statement indicating that the veteran was not 
waiving his right to initial review of the opinion by the 
Agency of Original Jurisdiction (AOJ).  This statement was 
attached to a "Motion For Remand" submitted by the 
veteran's representative.  This matter must be remanded for 
AOJ review.  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

Readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted 
to the appellant's satisfaction, both the 
appellant and his representative should 
be provided a SSOC, that addresses all 
evidence obtained since the October 2001 
SSOC, including the March 2004 VHA 
opinion, and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

